Citation Nr: 1403128	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-27 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for alcohol dependence secondary to post traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 determination of the Appeals Management Center (AMC) that the Veteran's diagnosed alcohol dependence was not service-connected.   In February 2012, the Board remanded this matter for further development which was completed, and the case has been returned to the Board for appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has alcohol dependence secondary to PTSD.  The relevant evidence of record includes a May 2008 VA examination report which noted that the Veteran's chronic PTSD was aggravated by alcohol dependence.  Additionally, an October 2009 VA examination report showed that the Veteran continued to have significant difficulties with alcohol dependence, which was a separate condition.  The question, however, is not whether the service-connected PTSD is aggravated by his alcohol dependence.  Rather, it is the reverse - whether his alcohol dependence is caused or aggravated by his service-connected PTSD.

Based on the current evidence of record, there is insufficient information to adjudicate the Veteran's claim.  Neither the May 2008 or October 2009 VA examiners determined whether alcohol dependence was related to or proximately due to PTSD. See 38 C.F.R. § 3.310 (2013).  Therefore, the Veteran must be afforded a new examination to determine the etiology of his current alcohol dependence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Additionally, as this matter is being returned for additional development, all ongoing and outstanding VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims file any outstanding VA treatment records.  All efforts to obtain the evidence must be documented in the claims folder.  

2. Provide the Veteran with an appropriate examination to determine the nature and etiology of his alcohol dependence.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's alcohol dependence is caused by, or is aggravated by, his service-connected PTSD (or any other service-connected disorder).  Aggravation in this case would mean that the Veteran's alcohol dependence has permanently worsened beyond its natural progression due to the service-connected PTSD.

If the examiner finds that the alcohol dependence is aggravated by PTSD (or by any other service-connected disorder), the examiner must assess the baseline level of severity of alcohol dependence 
prior to the onset of aggravation.  If some of the increase in severity of the alcohol dependence is due to the natural progress of the condition, the examiner should indicate the degree of such increase in severity due to the natural progression of the condition.

Any opinion provided must include an explanation of the basis for the opinion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

3. Thereafter, readjudicate the Veteran's claim.   If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


